         Case 2:19-cv-00985-APG-DJA Document 142 Filed 03/17/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 BRIAN BORENSTEIN,                                      Case No.: 2:19-cv-00985-APG-DJA

 4          Plaintiff                                  Order (1) Striking Plaintiff Borenstein’s
                                                       Motion for Reasonable Accommodation
 5 v.                                                   and (2) Striking Plaintiff Borenstein’s
                                                             Motion for Expedited Relief
 6 THE ANIMAL FOUNDATION, et al.,
                                                                  [ECF Nos. 131; 132]
 7          Defendants

 8

 9         On January 9, 2021, Plaintiff Brian Borenstein filed two motions pro se, asking for

10 reasonable accommodation and expedited relief related to his service dog Mana. Although

11 Borenstein was unrepresented at the start of this case, I appointed pro bono counsel for

12 Borenstein on September 19, 2019. ECF No. 10. Counsel has submitted several filings on

13 Borenstein’s behalf since then. See, e.g., ECF Nos. 41; 52; 79; 86; 98; 107; 111; 135. Under

14 Local Rule IA 11-6(a), a party may not personally file a document with the court once they are

15 represented by counsel. I therefore strike both motions.

16         I THEREFORE ORDER the clerk of the court to strike Brian Borenstein’s motion for

17 reasonable accommodation (ECF No. 131) and motion for expedited relief (ECF No. 132).

18         DATED this 17th day of March, 2021.

19

20
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
21

22

23
